Citation Nr: 1627346	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  10-13 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to vocational rehabilitation and education services.

[The issues of (1) entitlement to service connection for a urethral disorder, to include urethritis and urethral stricture; (2) entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease, gastritis, and duodenitis; (3) entitlement to service connection for a lumbosacral spine disorder, to include degenerative arthritis of the lumbosacral spine; and (4) entitlement to an initial compensable evaluation for staphylococcus infection are addressed in a separate decision.]  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.

This matter comes to the Board of Veterans' Appeals (Board or BVA) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to vocational rehabilitation and education services.  Before the Board can adjudicate this claim, however, additional development is required.  

Specifically, the Board finds that this case must be remanded in order to afford the Veteran a hearing before a Veterans Law Judge at the RO.  In August 2012, the Board remanded this claim for the purpose of providing him with a Board hearing on this issue.  A hearing was scheduled in July 2015; however, the Veteran testified regarding the service-connection issues and not the vocational rehabilitation and education services.  In March 2016, the Board informed the Veteran of these facts and asked if he still wanted to provide testimony regarding the issue involving vocational rehabilitation and education services.  In a March 2016 response, the Veteran made it clear that he still wanted to provide testimony on this issue.  Accordingly, a hearing must be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO before a Veterans Law Judge, as requested by the Veteran.  The issues to be discussed are as follows: (1) entitlement to service connection for a urethral disorder, to include urethritis and urethral stricture; (2) entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease, gastritis, and duodenitis; (3) entitlement to service connection for a lumbosacral spine disorder, to include degenerative arthritis of the lumbosacral spine; (4) entitlement to an initial compensable evaluation for staphylococcus infection; and (5) entitlement to vocational rehabilitation and education services.

Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

